Title: Nicholas H. Lewis to Thomas Jefferson, 23 December 1816
From: Lewis, Nicholas H.
To: Jefferson, Thomas


          
            Sir
            Decr 23rd 1816
          
          I recd yours ⅌ boy and am sorry I cannot this evening comply with yr request
          Uncle Wm Meriwether wished to paruse the correspondence between yourself and Mr Minor the papers are now in his posession but as soon as I can possably get them I will examine and if the paper alluded to in your letter can be found a copy of it shall certainly be sent to
			 you
          
            I am reset respectfully  yours
            N, H, Lewis
          
        